78 So. 3d 122 (2012)
Joel L. LEWIS, Petitioner,
v.
FLORIDA PAROLE COMMISSION, Respondent.
No. 1D11-3901.
District Court of Appeal of Florida, First District.
January 30, 2012.
Joel L. Lewis, pro se, Petitioner.
Sarah J. Rumph, General Counsel, Florida Parole Commission, Tallahassee, for Respondent.
PER CURIAM.
The circuit court erred in denying Lewis's petition for writ of habeas corpus prior to the filing of his reply to the Florida Parole Commission's response. See McCarthy v. Fla. Parole Comm'n, 889 So. 2d 1018 (Fla. 1st DCA 2005). Although Lewis filed a reply contemporaneously with his motion for rehearing or reconsideration and the circuit court denied that motion, it is not apparent from the record whether the circuit court considered the arguments presented in petitioner's reply. Accordingly, we are constrained to quash the order denying habeas corpus relief and remand the matter with directions to reconsider petitioner's claim in light of the matters argued in his reply.
Petition for writ of certiorari GRANTED, order QUASHED, and REMANDED with directions.
VAN NORTWICK, THOMAS, and ROBERTS, JJ., concur.